Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
I
Coincidimos con el Tribunal en que se debe devolver a la Junta de Relaciones del Trabajo de Puerto Rico (en adelante Junta) el caso para que dicho organismo lo evalúe nueva-mente a la luz de nuestra decisión en J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360 (1984). Al acoger ese curso de acción mayoritario, creemos menester exponer brevemente la norma jurisdiccional de dicha Junta en casos de práctica ilícita de trabajo que bordean la jurisdicción de la Junta Na-cional de Relaciones del Trabajo (en adelante Junta Nacio-nal).
Ciertamente la Ley Federal de Relaciones del Trabajo (en adelante Ley Federal), 29 ILS.C. see. 141 et seq., confiere jurisdicción exclusiva a esa Junta Nacional sobre cuestiones de representación, 29 U.S.C. sec. 159(c), y sobre prácticas ilícitas de trabajo, 29 U.S.C. see. 160. A esos efectos, el Tribunal Supremo federal ha resuelto que cuando la práctica ilícita está estatuida en la Ley Federal, o cuando una activi-dad está protegida por dicha ley, la jurisdicción para cono-cerlas le compete exclusivamente a ella de acuerdo con la doctrina de campo ocupado. San Diego Unions v. Garmon, 359 U.S. 236 (1959).
También dicho Foro ha decidido que el Congreso, al in-vestir a la Junta Nacional con jurisdicción única sobre *157asuntos laborales que afecten el comercio interestatal, ha desplazado completamente el poder de los estados para li-diar con aquellos asuntos en los cuales la Junta Nacional ha declinado u obviamente declinará ejercer su jurisdicción, esto es, no ha cedido su jurisdicción conforme a la Sec. 10(a) de la Ley Federal, 29 U.S.C. sec. 160(a). Según ese esquema, una junta local de un estado no tiene ningún poder para con-siderar dichos asuntos aun cuando la Junta Nacional se haya negado a considerarlos. Véanse: Guss v. Utah Labor Board, 353 U.S. 1 (1957); Meat Cutters v. Fairlawn Meats, 353 U.S. 20 (1957); San Diego Unions v. Garmon, supra.
Con posterioridad a estos casos, el Congreso enmendó la Sec. 14 de la Ley Federal, 29 U.S.C. sec. 164, para añadir el inciso (c) que autoriza a la Junta Nacional a declinar jurisdic-ción mediante reglamentación publicada o mediante nor-mas establecidas en decisiones (rules of decisions) sobre cualquier disputa laboral que involucre cualquier tipo o cate-goría de patronos donde, a juicio de la Junta Nacional, el efecto de dicha disputa laboral en el comercio no es suficien-temente sustancial para garantizar el ejercicio de su juris-dicción. 29 U.S.C. sec. 164(c). Esta Sec. 14 de la Ley Federal, supra, expresamente permite a los estados (incluso Puerto Rico) asumir jurisdicción en dichos casos.
Nuestra decisión en J.R.T. v. Asoc. Servs. Médicos Hosp., supra, no puede interpretarse como que en cualquier caso que la Junta Nacional decida no intervenir en la disputa laboral, la junta local tiene libertad para hacerlo. Allí, nues-tros pronunciamientos estuvieron apuntalados en que ese caso no versaba sobre una situación en donde la Junta Nacio-nal hubiera declinado ejercer su jurisdicción, sino en que dicha Junta Nacional concluyó que la Asociación de Servicios Médicos Hospitalarios de Yauco era un agente del Gobierno. Como sabemos, la See. 2(2) de la Ley Federal, 29 U.S.C. see. 152(2), excluye expresamente de la jurisdicción de la Junta Nacional a las entidades públicas o sus dependencias. A con-*158secuencia de ese mandato ipso jure es que evaluamos dicho caso según la ley local. A tal efecto dijimos:
Por otro lado, el hecho de que el director regional para la región 24 de la Junta Federal de Relaciones del Trabajo haya concluido que bajo la Ley Federal de Relaciones del Trabajo es un agente del Gobierno —lo cual excluye su jurisdicción— no nos obliga a interpretar de igual forma el contenido de nuestras disposiciones legales y negarle validez y eficacia a nuestra Constitución. (Escolio omitido y énfasis suplido.) J.R.T. v. Asoc. Servs. Médicos Hosp., supra, pág. 367.
Desde esa perspectiva es cuestionable que la Junta y los tribunales tengan jurisdicción en aquellos casos donde ar-güiblemente se presenten asuntos sujetos a las Sees. 7 u 8 de la Ley Federal, 29 U.S.C. sees. 157 ó 158, si la Junta Nacio-nal decide declinar jurisdicción. Máxime cuando la norma claramente establecida por el Tribunal Supremo federal no lo permite, a menos que la cesión de jurisdicción se haga según la Sec. 10(a) de la Ley Federal, supra, o se decline la jurisdicción en los casos autorizados por la Sec. 14(c)(1), (29 U.S.C. sec. 164(c)(1)), en la misma ley. Esta doctrina de San Diego Unions v. Garmon, supra, fue ratificada por este Tribunal tan recientemente como en Pradco Caribe, Inc. v. Tapia, 116 D.P.R. 121 (1985).
II
Aclarado este vital extremo, el récord no permite con-cluir si el Guayama Health es o no un patrono o una entidad pública. La comparación entre los hechos de este caso y J.R.T. v. Asoc. Servs. Médicos Hosp., supra, es tenue. Debe depurarse ante la Junta las diferencias entre la relación de la Guayama Health con el Departamento de Salud para preci-sar si debemos apartarnos de J.R.T. v. Asoc. Servs. Médicos Hosp., supra.
*159—O—